 

 

AO 93 (rev. ll/ 13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

 

 

)
INFoRMATIoN AssoCIATED WITH EMAiL )_ /B ”,@ ,§3
ADDRESS vICroRTri\/iorn\t@YAHoo.Coi\/i THAT ) Cas@ NO.
rs sroRED AT PREMISES CoNTRoLLED BY oATH )
INC./YAHoo HoLDiNGs 1NC. )

)

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

See Attachment A

l find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search Will reveal:

See Attachment B

 

YOU ARE COMl\/IANDED to execute this Warrant ON OR BEFORE 1 1 lé w §§ (not to exceed 14 days)
[] m the daytime between 6: 00 a m and l0: 00 p. m. |Xl at any time in the day o€ right because good cause has been established

 

Unless delayed notice is authorized beloW, you must give a copy of the Warrant and a receipt for the property taken to the
person from Whom, or from Whose premises, the property Was taken, or leave the copy and receipt at the place Where the
property Was tal<en.

The officer executing this Warrant, or an officer present during the execution of the Warrant, must prepare an inventory as required

by law and promptly return this Warrant and inventory torv David E. J ones
(United States Magistrate Judge)

l:l Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this Warrant to delay notice to the person Who, or Whose
property, Will be searched or seized (chec)`c the appropriate box)i '\

[|for days (not to exceed 30) l:| until the facts justifying, the later specific date of

 

 

Date and time issued: NRAA Z} ij i`?"i .
d z §§ r re

City and State: Milvvaul<€§a$€s€oil§nmi' "00053 DE~] F'|ed 10/ 03/ 1§1\115’ EQH)§ `fLQS. MQMOILZI%
P) inted Name and Title

 

 

AO 93 (mod. 5/14) Search and Seizure Warrant

 

 

 

 

 

Return
Case No: Date and time warrant executed: Copy of warrant and inventory left with:
l %)S"’G\ ' (\/Lw ” (£U”?UZUB iiCi&'\/t '2. 1018 i&u.lrlr\ iim'emen‘< ’ (£ imm/sf ~¢ii?/ll\r€r
lnventory made in the presence of: ` @ D'£L ) 5_ t

O@“i‘/\ /\ié`€boo\. ill/ial Ci£'rl?c>¢(bv\x/Vj&

lnvemory efthe property rekenénw@r name er any person(e) Seized;
©aat\/\ /\( nixon 10 \`Yi;\/\<;\/eel villa i:fj>`l with 0th C`/"D davila/tar
cbqule l critth gt/LMA+/j§ amf {O<>,(\ I(D (M¢;{/fen/M,<, aliena,@fz¢>t?
north “il\a. y?A/MJZ c/M(e’(f€/>e x./\)</¢;li)riimo?\`m @ \*¢ileoe)., @aw\.

 

 

Certification

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

 
 

\-#F;cecuting ojj‘icer ’s Signature

 

Date: 19 ) 31 WZO%% N .

jim ft Dr,é\,,e

Printed nan@d title

Subscribed, sworn to, and returned before me this date:

..M.m_,,_\

 

 

 

 

U`;z`l?e/iz’ SitheS Magistrate Judge

Date: O(/£-. /§>{ COI<L

ease z.las-mj-uuu§s-`EJ Fiieo' lu/usilzs wage z of`\Q`// L)ocumem z

 

 

 

 

 

 

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the Yahoo account

victortimotin@yahoo.com (the “account”) that is stored at premises owned, maintained,

 

controlled, or operated by Oath lnc./Yahoo Holdings Inc., a company headquartered at 701 First

Avenue, Sunnyvale, CA 94089 (the “Provider”).

Case 2:18-mj-00053-DE.] Filed 10/03/18 Page 3 of 6 Document 2

 

 

 

 

ATTACHMENT B
Particular Things to be Disclosed and Seized
I. Information to be disclosed by Oath Inc./Yahoo (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States, and including any emails, records, files, logs,
or information that has been deleted but is still available to the Provider, or has been preserved
pursuant to a request made under 18 U.S.C. § 2703(f) on December 22, 2017, the Provider is
required to disclose the following information to the government for the account or identifier
listed in Attachment A since January 2015:

a. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account, draft emails, the source and destination
addresses associated with each email, the date and time at which each email was sent, and the
size and length of each email;

b. All customer information (e.g. name, age, zip code, date of birth, payment
information) associated with the account;

c. All records and information regarding the creation account and access to the
account, including records of session times and durations, the date on which the account was
created, the length of service, the IP address used to register the account, and log-in IP addresses
associated with session times and dates;

d. All records and information and analytics collected by the Provider through the

use of browser cookies, web beacons, SDKs, and similar technology;

Case 2:18-mj-00053-DE.] Filed 10/03/18 Page 4 of 6 Document 2

 

 

e. Location information for devices accessing the account, including device’s GPS
signal, Bluetooth connections, nearby WiFi networl<s, cell towers, and other types of “pinpoint”
location information;

f. Device information including the type of device used to access the account,
device identifiers, and the users internet service provider;

g. Log information associated with the account including information about
interactions with websites, apps, and other services used by the account holder, the content
viewed by the account holder, the search queries submitted by the account holder; and
information about how the account holder accesses those Websites, apps, and other services,
including the browser or operating system of the device, and the website visited before accessing

the account;

h. Intemet search history;
i. The types of service utilized by the account holder;
j. All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records of actions tal<en; and
l<. For all information required to be disclosed pursuant to this warrant, the physical
location or locations where the information is stored
The Provider is hereby ordered to disclose the above information to the government
within 14 days of the issuance of the warrant
II. Information to be seized by the government
All information described above in Section l that constitutes evidence, and

instrumentalities related to violations of Title l8, United States Code, Sections lOBO(a)(Z)(C) and

Case 2:18-mj-00053-DE.] Filed 10/03/18 Page 5 of 6 Document 2

 

 

(a)(5)(A), 1343, 1028, and 1028A (the “Subject Offenses”), since January 2015, including
information pertaining to the following matters: l

a. The identity of the person(s) who created or used the account and devices used to
access the account, including records that help reveal the whereabouts of such person(s) such as
device information, log information, and pinpoint location information;

b. Photographs that aid the FBI in identifying the user of the account and the location of
the user of the account;

c. Communications concerning domestic and international travel_by the user of the
account;

d. Communications and files stored on the account that relate to Qbot malware;

e. The identity of the person(s) who communicated with the user of the account
including records that help reveal their whereabouts ;

f. Communications to and from the account concerning the use and registration of
domains used to facilitate the Subj ect Offense; and

g. Communications to and from that account that identify digital currency accounts or

other communication facilities used by the user of the account.

Case 2:18-mj-00053-DE.] Filed 10/03/18 Page 6 of 6 Document 2

 

